A0245D (Rev. l l/ 16) Judgment in a Crimirial Case For Revocations

Sheet 1

 

 

 

 

 

 

 

. UNITED -STATES DisTRiCT CoURT
Western`, District of Washing_ton

 

UNITED STATES OF AMERICA
‘lr'.

Craig Sharif Little

THE DEFENDANT:
admitted guilt to violation(s) 1-9, ll, 13-12

|j Was found in violation(s)

JUDGMENT i:N A cRiMINAL cAsE
(For Revoei\tion of I’robation or Supervised Release)

Case Number: 2:17CR0015-7JLR-001
USM Num_ber: 30354-086

Jesse Cantor

 

Defendant’s Attorney

lstats petitions dated s/io/zois, 10/15/2013, 10/26/2013

after denial of guilt

 

The defendant i_s adjudicated guilty of these offenses:

Vi_olation Number Nature of Violation

Violation Ended

1. Consuming cocaine Augu'st 5, 2018 .

2. Consuming marijuana June 20, 2018

3. Consuming opiates . - August 2, 2018

4. Failing to participate in substance abuse treatment July 31, 2018

5. Consuming- opiates ' September 11, 2018
6. Consuming cocaine September 26, 2018
7. Consuming marijuana September 26, 2018
8. Consum`in'g heroin August 27, 2018

9. Residing at an unapproved residence September 16, 2018
ll. Associating With Brian Ray Ellis, a known felon - July 9, 2018

13. Prcviding false information to the probation officer October 9, 2018

14. Failing to appear for urinalysis testing October 5, 2018

15 . Failing to participate in substance abuse treatment October 11, 2018
16; ' Failing to make a restitution payment since commencing supervision October 15, 2018
17. ' Consuming opiates, cocaine and marijuana October 10, 2018

The defendant is sentenced as provided in pages 2 through 8 of this judgment The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

|:l The defendant has not violated conditicn(s)

lt is ordered that the defendant must notify the United States_ attorney for this district within _30 days of any change of name, residence
or mailing address until all fines, restitution, costs, and special assessments imposed by this jud-g ent are fully paid. `If ordered to pay

and is discharged as to such violation(s).

7

restitution, the defendant must notify the court and United St'ates Attorney o materi ges conomic circumstances

   

 

 
 

Ass§iant United ' tes Attorn€y

§/“N.o w\lt)iri., /¢LC>

_ 168 a
Date{lmpositi nofJudgmen Sl` Q"/\_§\/
1 ` ' \ n r-_. /\_ _
Signaturi=,-\ef_1 Judg "/ _
J`ames L. Rob rt,' United States Dist;rict Judge

 

Name and Titlc of Judge

§ ita 20\%
t

Date

 

AO245D (Rev. l 1/16) Judgment in a Criminal Case For Revocations
Sheet 2 _ Imprisoriment '

 

 

 

‘ Judgment j P-agc 2 of 8
DEFENDANT: Cra ig Shariif Little -

crisis Nui\/iBnR; _ 2=i7cR0015711R-001
` IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
‘i o days

|:| The court makes the following recommendations to the Bureau of Prisons:

|:| 7 The defendant is remanded tc the custody of the United States Marshal.

[:| The defendant shall surrender to the United States Marshal for this district:
|:l at |:| a.m. |I p.m. on .
|:l as notified-by the United States Mars-hal.

 

l:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisonst
|:l before 2 p.m. on ` n

_|:l as notified by the United States Marshal.
_ |:| as notified by the Probation or Pretrial Services Ofi`ice.

 

 

 

 

 

_ _ RETURN
l have executed this judgment as follows:
Defendant delivered on to
at ., Wi`th a certified copy of this judgment
UNITED S"I`ATES MARSHAL
By

 

DEPUTY `UNITED STATES MARSHAL

 

A0245D (Rev. 11/16) ]udgment in a Criminal Case For Revocations
Sheet 3 _ Supervised' Release

` DEFENDANT: Craig shatirLittie
cAsENUMBaR: zzitcsooisriLR_ooi

 

 

Judgment_ Page 3 of 8

 

SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
months 7
MANDATORY CONI)ITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.

3. ' You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days
of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

|___l The above drug testing_condition is s'uspended, based on the court’s determination that you pose a low risk cf
future substance abuse, weak aapplicable,l '

4. g You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
ofrestitution. (checky”applicabie)

_ 5. |:| You must cooperate in the collection of DNA as directed by the probation ocher. (check aappiiwbie)

6. I:| You must comply with the requirements of the Sex. Offender Registrat_ion and Notif`ication Act (34 U.S.C.
§ 20901, et se_q.) as directed by the probation -ofticer, the Bureau of Prisons, _or any state sex offender registration
agency in which you reside, -work, are a student, or Were convicted cfa qualifying offense. (dtecky"applicab!e)

7. |:| You must participate in an approved program for domestic violence (check yagoiicab!e)

You must comtpjly with the standard conditions that have been adopted by this court as well as with any additional
conditions on e attached pages _

f\.._)>_l

 

AO245D (Rev. 11/16) Judgment 'iri a Crirninal Case For Revocations ‘
Sheet 3A - Supervised Release '

 

 

 

' ‘ ]udgirient_' Page 4 of 8
DEFENDANT: Craig Sharif Little ‘
.CASE NUMBER: 2:.17CR00157JLR-001

STANDAR]) CONDIT:ONS OF SUPERVISION

A.s part of your supervised release, you must comply with the following standard conditions of supervision These
conditions are im osed because they establish the basic expectations for your behavior while on supervision and identify
the minimum too s needed by probation officers to keep informed, report to`the court about, and bring about improvements
in your conduct and condition '

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours
of your release from im risonrnent, unless the probation officer instructs you to report to a different probation office or
within a different time ame. '

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about -
how and when you must report to the probation officer, and you must report to the probation officer as instructed

3. You mu_st not knowingly leave the federal judicial district where you are authorized to reside without Brst getting l
permission from the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to chan e where ou live or anything about your
living arrangements such as the peo le you live with), you must notify the pro ation officer at least 10 days before the
change If notii?rting t e pq§obation o icer in advance is not ossible due to unanticipated circumstances, you must notify
the probation o icer wit 'n 72 hours of becoming aware o a change or expected c ange.

6. You must allow the probation officer to_visit you at any time at your horne or elsewhere, and you must permit the
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) ata lawful type of employment unless the probation officer
excuses you from doing so. lf you do not have full-time employment you must try to find full-time employment unless
the probation officer excuses you from doing so. if you plan to changle where you work or anything about your work
(such as our position or your job re§ponsibilitie_s), you must notify t e probation officer at least 1 days before the
change f notifying the probation o ic`er at least 10 days in advance is not possible due to unantici ated circumstances,
you must notify the probation officer within 72 hours of becoming aware o a change or expected c ange. '

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation ofticer. '

9. If you are arrested-or questioned by a law enforcement ofticer, you must notify the probation officer within 72 hours.

10. You' must not own, possess, or have access to a firearm, ammunition, destructive dev_ice,_ or dangerous weapon (i.e.,
anything that was designe'd, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers). `

11. You must not act or make a_ny nlgreement with a law enforcement agency to act as a confidential human source or ,
informant without first getting e permission of the court.

12. lf the probation officer determines that you pose a risk to another person (including an organization), the probation
officer may require you to notify the person about the risk and fyou must comply with that instruction The probation
officer may contact the person and confirm that you have noti ied the person about the risks - -

13. You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

t A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy

of this judgment containing these conditions For further information regarding these conditions, see Overvi`ew QfProbari'on
and St¢pervi'sea' R'elease Condt'ii'ons, available at www.uscourts.gov.

D`efendant’s Signature _ Date

 

 

 

A0245D (Rev. 11/16) Judgrrient in a Criminal Case For Revocations
Sheet 313 _ Supervised Release ,

 

 

 

ludgmerit _ Page 75 of-S

DEFENDANT: Craig` Sharif Little -
CASE NUMBER: 2:l7CROOl 57JLR~001

SPE‘CIAL CONDITIO`NS OF SUPERVISION

The defendant shall participate as instructed by the U. S. Probation Officer in a program approved by the probation
office for treatment of narcotic addiction, drug dependency, or substance abuse, which may include testing to `
determine if defendant has reverted to the use of drugs or alcohol. The defendant shall also abstain from the use of
alcohol and/or other intoxicants during the term of supervision Defendant must contribute towards the cost of any
programs, to the extent defendant is financially able to do so, as determined by the U S Probation Off`icer. ln
addition to urinalysis testing that may be a part of a formal drug treatment program, the defendant shall submit up
to eight (8) urinalysis tests per month.

The defendant shall provide the probation officer with access to any requested financial information including
authorization to conduct credit checks and obtain copies of the defendants federal income tax returns

The defendant shall participate as directed in a mental health program approved by the United States Probation
Oftice. The defendant must contribute towards the cost of any programs, to the extent the defendant is financially
able to do so,_ as determined by the U. S. Probation Officer.

The defendant shall participate as directed in the Moral Reconation Therapy program approved by the United
States Probation and Pretrial Services Office The defendant must contribute towards the cost of any programs, to
the extent the defendant is financially able to do so, as determined by the U. S. Probation Officer.

The defendant shall have no direct or indirect contact with Ms. Brenda Brown or Mr. Travis Logan by any means,_ '
including in person, by mail,. electronic means or via third parties, without the approval of the probation officer. If 1
any contact occurs, the defendant shall immediately leave the area of contact and report the contact to the

probation officer, within one business day.

The defendant shall be prohibited from incurring new credit charges, opening additional lines of credit, or
obtaining a loan without approval of the defendants U.S. Probation Officer.

 

Within one business day from the defendant’s release at residential reentry center, the defendant shall comply with
alcohol testing, for a period of 90 days, using an alcohol testing devicej as directed by the location monitoring
specialist `The- defendant shall comply with all program requirements and must contribute towards the costs o_f the
services, to the extent they are financially able to do so, as determined by the location monitoring specialist

Within one b :' s day from the de=. `¢ ’s release at resi :' 1a reentry cente i` e efendant shall n y with

.Stand Al -Monitiring compone of Loc tion Monitor. g Piog m for a pe d of 9| days. The t fenda will

be mo ored by A tive Global' r sitionin- Satellite te nology ich shall e utiliz- t for purpo s of vet fying

com lance with a y court imsed condi on of sup vision Tl e defenda shall a de by all t ogram

re irements, and ust con ute towar¢i. the co ' of the serv. es, tot extentfi ancially le, as dete mine y
1 c location monit\- 'ng t cialist.

Restitution in the amount of $3,747.97 is due immediately.. Any unpaid amount is to be paid during the period of
supervision in monthly installments of not less than 10% of-his or her gross monthly household income lnterest on
the restitution shall not be waived

 

A0245D (Rev. l li16) Judgment in a Cri`minal Casc For Revocations

 

 

 

 

Judginent - Page 6 of 8
DEFENDANT: Craig Sharif Little

CASE NUMBER:V 2:17CR00157.TLR~001

The defendant shall submit his or her person, property, house, residence, storage unit, vehicle, papers, computers

.(as defined in 18 U.S.C.§1030(e)(1)), other electronic communications or data storage devices or media, or office,
to a search conducted by a United States probation officer, at a reasonable time and in a reasonable manner, based

upon reasonable suspicion of contraband or evidence of a violation of a condition of supervision Failure to submit

to a search may be grounds for revocation. The defendant shall warn any other occupants that the premises may be
subject to searches pursuant to this condition.

 

AO245D (Rev. 11/16) Judgment in a Criminal Case For Revocatio`ns
Sheet 5 s Crimi`nal Monctam Penalties

DEFENDANT: _ Craig 'Sharif Little
CASE NUMBER: 2:l7CR00157lLR-0_0l

CaniINAL MoNErARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

 

 

 

.ludgment - Page 7 of 8

Assessment JVTA Assessment* Fine Restitution
TOTALS $ PAID ‘ $ _ $ Waived $ 3,’/'47.97

l:| The determination`of restitution is deferred until ` . An Amended.fudgmenr in cr Crz`minal Case (AO 245@
will be entered after such determination "

|:| The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified

otherwise in the priority order or percentage payment column below. However, pursuant to 18_ U_.S.C. § 3664(1), all nonfederal
victims must be paid before the United States is paid. 1

 

 

Name of Payee _ ' Total Loss* Restitution Ordered Priori_ty or Percentag
Home Depot 7

2455 Paces Ferry Road SE#2O l ‘

Atlanta, GA'30339 $l,027.97

Target Stores, Inc.

1000 Nico.llet Mall . ' _
Minneapolis, MN 55402 $2,'720.00
TOTALS $ 0.00 $ 3,'747.97

 

l:[ Restitution amount ordered pursuant to plea agreement 8

 

l:| The defendant must pay interest on restitution and a fine of more than $2 500, unless the restitution or fine is paid in full before
thc fifteenth day after the date of the judgment pursuant to 18 U S. C § 3612(1). All of the payment options on _Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U. S. C. § 3612(g).

l:| The court determined that the defendant does not have the ability to pay interest and it is ordered that:
ij the interest requirement is waived for the I:| fine l:| restitution
l:l the interest requirement for the l:| fine l:| restitution is modified as follows:

The court finds the defendant is financially unable and is unlikely to become able to pay a fine and, accordingly, the imposition
_ of a fine is Waived.

* Justice fo`r Victims of Tr-afficlcing Act of 2015 , Pub. L. No. 114-22.
tr Findings for the total amount of losses are required under Chapters 109A, 110, llOA, and 113A of Title 18 for
offenses committed on or after September 13, 1994, but before April 23, 1996.

 

 

A0245D (Rev. l 1/16) Judgment in a Criminal Case For Revocations
Sheet 6 _ Schedule of Paynients

 

 

 

Judginent s Page 8 of 8
DEFENDANT: Crai'g Sharif Little

CASE NUMBER: 2:l7CR0015?Jl_,R-001

SCHEDULE OF PAYMENTS

I-Iaving assessed the defendants ability to pay, payment of the total criminal monetary penalties is due as follows:

PAYMENT IS DUE_IMMEDIATELY. Any unpaid amount shall be paid to
Clerk's Office,- United States District Court, 700 Stewait Street‘, Seattle, WA 98101.

During the period of imprisonment no less than 25% of their inmate gross monthly income or $25.00 per quarter,
whichever is greater, to be collected and disbursed in accordance with the Inmate Financial Responsibility Program.

During the period of supervised release, in monthly installments amounting to riot less than 10% of the defendants gross
monthly household income, to commence 30 days after release from imprisonment

|:l During the period of probation in monthly installments amounting to not less than 10% of the defendants gross monthly
household` mcome, to commence 30 days after the date of this judgment

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the Court. The defendant shall pay more than the amount established whenever possible The
defendant must notify the Cour't, the United States Probation Office, and the United States Attorney's Office of any
material change in the defendants financial circumstances that might affect the ability to pay restitution
Unless‘the court has expressly ordered otherwise, if this judgment imposes imprisonment payment of criminal monetary
penalties is due during the period of imprisonment All criminal monetary penalties, except those payments made through
the Federal Bureau of Prisons” Inmate Financial Responsibility Program are made to the United States District Court,'
Western District of Washington. For restitution payments, the Clerk of the Court` is to forward money received to the j
party(ies) designated to receive restitution specified on the Criminal Monetaries (Sheet 5) page.
The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed
|:l Joint and Several

Defendant and Co-Defendant Names and Case Numbers attending defendant aamber), Total Amount, Joint and Several
Amount, and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution.
The defendant shall pay the following'court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Paymeiits shall be applied 111 the following oi:der (1) assessment (2) restitution principal, (3) restitution interest (4) fine principal,
(5) fine interest (6) community restitution (7) IVTA A-,ssessment (8) penalties, and (9) costs, including cost of piosecution and court costs.

 

 

